Title: From George Washington to Robert Howe, 8 July 1783
From: Washington, George
To: Howe, Robert


                        
                            sir
                            Head Quarters 8th July 1783
                        
                        I have received your favor of the 3d inst. dated at Trenton.
                        In Consequence of a Letter from M. Genl St Clair & at his Request, I have ordered the Judge Advocate
                            to proceed to Phila.—this Gentlemans Assistance will probably be necessary in the prosecution of the Business intrusted to
                            your Investigation I have directed him to attend on you, and to give every Aid in his power, in an Affair, that will need
                            to be conducted with great propriety, Regularity & Delicacy.I am &c.

                    